                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 JAMES OSCAR KELLY,                                )
                                                   )
               Plaintiff,                          )
                                                   )            No.:   2:19-cv-9-TWP-MCLC
 v.                                                )
                                                   )
 LISA ALLEN,                                       )
                                                   )
               Defendant.                          )

                                  MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 2]

and a motion for leave to proceed in forma pauperis [Doc. 1]. It appears from the motion for leave

to proceed in forma pauperis [Doc. 1] that Plaintiff lacks sufficient financial resources to pay the

filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion [Doc. 1] is GRANTED.

       Because Plaintiff is an inmate at the Northeast Correctional Complex, he is ASSESSED

the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be directed to

submit to the Clerk, U.S. District Court, Greeneville, Tennessee 37743, twenty percent (20%) of

Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the full

filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been

paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

a copy of this order to the custodian of inmate accounts at the institution where Plaintiff is now

confined. The Clerk is also DIRECTED to furnish a copy of this order to the Court’s financial
deputy. This order shall be placed in Plaintiff’s prison file and follow him if he is transferred to

another correctional institution.

       Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments and/or

supplements to the complaint or any other kind of motion for relief until after the Court has

screened the complaint pursuant to the Prisoner Reform Litigation Act, see, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A), which the Court will do as soon as practicable. Accordingly, the Court

will automatically deny any requests to amend or supplement the complaint and/or motions filed

before the Court has completed this screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendants of any address

changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly notify

the Clerk and the other parties to the proceedings of any change in his or her address, to monitor

the progress of the case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.

Failure to provide a correct address to this Court within fourteen days of any change in address

may result in the dismissal of this action.

       SO ORDERED.

       ENTER:

                                         s/ Thomas W. Phillips
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
